Citation Nr: 0624977	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  00-18 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability, most recently diagnosed as chronic right 
knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June of 2004 the Board remanded the case for additional 
development, including an examination to assess the severity 
of the veteran's service-connected right knee disability.  In 
August 2004 the veteran underwent a compensation and pension 
(C&P) examination; however, the claims folder was returned to 
the Board before the RO was able to consider the examination 
findings.  The Board accordingly remanded the case to the RO 
in November 2004 for appropriate action.


FINDING OF FACT

The right knee disorder, currently diagnosed as chronic right 
knee strain, is productive of no more than slight impairment, 
with no appreciable limitation of extension and 75 degrees of 
flexion, no subluxation, and no X-ray evidence of any 
abnormality.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59. 4.71(a), 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's right knee disorder under 
Diagnostic Code 5257 since 1985.  This code provides a 10 
percent rating for impairment of the knee, including 
recurrent subluxation or lateral instability, which is 
slight.  A 20 percent rating requires moderate subluxation or 
lateral instability, and a 30 percent rating requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a) 
Diagnostic Code 5257.

When a claimant has a disability rating under Diagnostic Code 
5257 and there is X-ray evidence of arthritis as well as 
limitation of motion or painful motion, a separate rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 can be 
assigned.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate DC for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The diagnostic codes pertaining to limitation of motion of 
the knees are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 through 5262.  Limitation of flexion under 
Diagnostic Code 5260 is assigned a 10 percent evaluation when 
flexion is limited to 45 degrees; 20 percent when flexion is 
limited to 30 degrees; and 30 percent evaluation when flexion 
is limited to 15 degrees.  Limitation of extension under 
Diagnostic Code 5261 is assigned a 10 percent evaluation when 
extension is limited to 10 degrees; 20 percent when extension 
is limited to 15 degrees; 30 percent when extension is 
limited to 20 degrees; 40 percent when extension is limited 
to 30 degrees; and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, supported by adequate pathology, 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.59. 

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background.  Treatment records from several private 
treating physicians document complaints of intermittent right 
knee pain which, according to Dr. J. Martin, is consistent 
with arthritis.  Even so, Dr. B. Sheldon, another treating 
physician, advises that the veteran has "full range of 
motion and intact sensation" in all extremities, with 5/5 
tone and power throughout his extremities with the exception 
of the left lower extremity.  

Treatment records authored by a military (non-VA) orthopædic 
surgeon and dated in May 2000 indicate that the veteran has 
some patellofemoral crepitus of the right knee, but no 
mediolateral instability.  His posterior drawer sign and 
pivot shift test were also negative.  Treatment notes dated 
in July 2000 describe "mild degenerative changes" in the 
right knee."  In September 2000 the surgeon prepared a 
statement in which he advised that based on x-rays and 
physical examination, there is no subluxation of the right 
knee joint.  The physician added that "it would be unlikely 
that [the veteran] would develop any subluxation of the knee 
joint unless he had either a severely traumatic condition or 
developed rheumatoid arthritis."  He went on to state that 
"it does not appear that [the veteran] has rheumatoid 
arthritis or that he sustained a severe traumatic injury to 
the knee.  It appears that [the veteran] has a subject[ive] 
complaint consistent with degenerative arthritis of the knee 
and no evidence of rheumatoid arthritis."  

A C&P examination for heart disease done in July 2002 found 
medial knee pain bilaterally, with 60 degrees flexion in the 
right knee, and "borderline stability bilaterally and 
otherwise limitation secondary to pain prohibiting exercising 
and other sporting needs for control of symptomatology."  
The examiner noted that the veteran had undergone heart 
surgery and a total left knee replacement from which the 
veteran was still recovering.  According to the examiner, the 
pain in the veteran right knee was probably due to overuse.

In August of 2004 the veteran underwent another C&P 
examination.  Physical examination of the right knee revealed 
0 degrees extension, and flexion of 75 degrees.  McMurray's, 
Lachman's, and patellar grind tests were all negative.  The 
examiner also found no effusion, weakness, incoordination, 
fatigability, or further limitation in range of motion with 
repetitive range of motion.  Although the veteran wore a 
right knee brace and was observed as walking with an antalgic 
gait, he did not use a cane.  X-rays of the right knee were 
normal, with no evidence of "osteonecrosis/avascular 
necrosis or degenerative joint disease/osteoarthritis."  The 
examiner provided the following diagnosis:  "chronic right 
knee strain."


Analysis.  Although the veteran complains of right knee pain, 
objective medical testing shows no evidence of effusion, 
weakness, incoordination, fatigability, or further limitation 
in range of motion with repetitive motion.  Testing also 
found no evidence of right knee subluxation or valgus/varus 
instability.  The July 2002 examiner does report 
"borderline" instability bilaterally.  Based on the medical 
evidence of record, the Board finds that the veteran's right 
knee disability is appropriately rated at 10 percent for 
"slight" knee impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The criteria for a compensable rating under Diagnostic Code 
5260 and Diagnostic Code 5261 (limitation of 
flexion/extension) have not been met.  The evidence shows 
that the veteran has full (0 degrees) extension and 75 
degrees of flexion in the right knee.  Accordingly, there is 
no basis for a rating in excess of 10 percent based upon 
limitation of flexion or extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

While the veteran complains of "locking, popping, catching, 
and a constant dull ache" in the right knee, and of 
occasional "hot poker" flare-ups, he has no additional 
limitation in range of motion with repetitive motion.  
Medical records also contain no evidence of swelling in the 
right knee, nor any satisfactory evidence of painful motion 
supported by adequate pathology.  In his March 2004 report 
the veteran's private treating physician advises that the 
veteran has full range of motion, intact sensation, and 5/5 
tone and power throughout the right lower extremity.  Based 
on all of the evidence of record, a higher rating based upon 
limitation of function caused by pain is not warranted.

Inasmuch as examination in August 2004 found that there was 
no X-ray evidence of arthritis, there is no basis for a 
separate rating based upon arthritis with limited or painful 
motion.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the right knee disorder that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in August 2002 and July 
2004 essentially satisfied the duty to notify provisions.  VA 
and private treatment records have been obtained and made a 
part of the file.  In addition, the veteran has been accorded 
multiple VA examinations for disability evaluation purposes.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

Note also that the August 2002 and July 2004 letters from the 
RO (advising the veteran of his rights and responsibilities) 
predates the RO's March 2006 readjudication of his claim.  
This letter thus complies with the sequence of events (i.e., 
notice letter before initial adjudication) stipulated in 
decisions promulgated by the United States Court of Appeals 
for Veterans Claims.  


ORDER

A rating in excess of 10 percent for right knee disability is 
denied.



_______________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


